Title: From George Washington to William Persse, 2 March 1789
From: Washington, George
To: Persse, William



Dear Sir,
Mount Vernon March 2d 1789

Your polite letter, dated the 11th of October last, has been duly received; & merits my particular acknowledgment. I have also to thank you very sincerely for the Gooseberry plants, which have arrived at Baltimore, from whence I have not yet been able to obtain them on account of the ice in our river. I shall have your directions as to the mode of culture particularly observed, and hope the plants may succeed as happily as in your climate. For you may be assured the greater care of them will be taken, because it is a natural circumstance for us, to feel a predilection for whatever comes from one, whose ordinary pursuits and political principles are consonant to our own.
I am not without hopes that Sir Edward Newenham and yourself will find time, at some period in your lives, to make a visit to America, for which you have both witenessed so ardent an attachment.
I cannot conclude this letter without expressing my great obligations for your kind offers of contributing, by the transmission of other natural productions of your Country, to my rural amusement; and assuring you that I have the honor to be with great consideration Dr Sir Yr &c.

G. Washington

